Title: From James Madison to John Barker, 21 February 1810
From: Madison, James
To: Barker, John


SirWashington Feby 21. 1810.
I have recd. your letter of the 17th. covering the Address & Resolutions adopted in the first Congressional District of the State of Penna. and avail myself of the same channel, for conveying an answer to the former. I tender at the same time, my acknowledgments for your kind expressions, and assurances of my respect & good wishes.
 
[Enclosure]
To the Republican Citizens of the 1st. Congressional District of the State of Penna.
I have recd., fellow Citizens, your address of the 14th. inst: with the impressions which its assurances of approbation & attachment could not fail to make; and with every participation in your sensibility to the extraordinary circumstances which continue to distinguish our foreign relations.
You do no more than justice as well to my predecessor as to myself, in referring the course which has been pursued, to a steady purpose, of witholding from each Belligerent, a pretext for disturbing our rightful intercourse with the other, by observing towards both, the strictest impartiality, in exercising our neutral rights, and in fulfilling our neutral Obligations. This unexceptionable conduct, which ought to have shielded us from aggressions of every sort, has been followed by a perseverance in multiplying them, which no appeals to Law, to reason, or to that policy which alone accords with the true interest of Nations, as of individuals, have succeeded in averting or arresting.
In this State of things, it lies with the Legislative Councils, to decide on the measures adapted to it. That their decisions, will duly consult the sense of the Nation, and faithfully pursue its best interests, is what I feel great satisfaction in presuming; as I do, in witnessing the patriotism, which, in your example, unites with a manly expression of your particular sentiments, a confidence in the Constituted Authorities, and a determination to support them. Accept, fellow Citizens, my respects & friendly wishes.

Washington Feby. 21. 1810

